Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art of, for example Keysberg ‘418, does not disclose the claimed subject matter of a mount including a first portion fixed to the beam; a sensor coupled to the mount; and wherein the mount includes a second portion coupled to the first portion and the sensor is fixed to the second portion to define a subassembly unit, and the subassembly unit is movable relative to the first portion in response to a force applied to the first side of the panel which causes the second side of the panel to engage part of the mount to move the subassembly unit, wherein the first portion includes a rail having a middle portion spaced between a pair of ends, and wherein the mount includes a brace fixed to the beam and the middle portion of the rail, and the brace supports the subassembly unit and the middle portion of the rail. as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 17, the closest found prior art of, for example Keysberg ‘418, does not disclose the claimed subject matter of a mount including a first portion fixed to the beam; a sensor coupled to the mount; and wherein the mount includes a second portion coupled to the first portion and the sensor is fixed to the second portion to define a subassembly unit, and the subassembly unit is movable relative to the first portion in response to a force indirectly applied to the mount to move the subassembly unit, wherein the first portion includes a rail; wherein the second portion includes a trolley; wherein the trolley is coupled to the rail and is movable relative to the rail between an initial position and a displaced position, and the trolley moves to the displaced position in response to the force: and a latch disposed inside of the rail and configured to secure the subassembly unit in the initial position when no force is applied. as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/19/2022